Title: To Thomas Jefferson from Henry Dearborn, 15 August 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir. 
                     Gardiner August 15th. 1808
                  
                  I have been honored with your letter of the 2d. inst. with the papers accompanying it.—The impudence of Genl. Skinner as Treasurer of the State has ruined him & injured the republican Interest in this quarter, altho he will ultimately be able to refund the money and altho his predecessors in office have taken simmilar liberties with the money of the State, and were allowed time to refund it after going out of office, he ought not to be excused for his impudence, you will recollect that he resigned his office as Marshall more than a year since & from that Time has held no office under the Genl. Government.—It is too evident that a certain class of people in the Northern States are endeavoring encourage violations of the Embargo laws, &  to excite general uneasiness in the public mind, and a disposition to Insurrection, and many good Citizans are apprehensive of some bold efforts tending directly to a general opposition to the Government, and should a favorable opportunity occur that would rend success probable there is no doubt but some bold strokes would be attempted. the late Town meetings in Boston & other places are intended to try the temper and feelings of the people, but as far as I have heared they have not been able to prevail on all of their own party to go with them, and at present their prospects are not very favourable, but their exactions have no bounds, and it is difficult to form an opinnion on the result of the ensuing election, but as far as I have been able to ascertain the genl. disposition of the people at large, I am induced to believe that no material change has been effected.—A great porportion of their leading charactors have too much at stake to venture on any violent measures without a strong probability of ultimate success, by powerfull foreign aid. the opposition party are much more bold and inveterate in this quarter than they have ever been heretofore, which may be imputed to their desperate situation, for I am persuaded they have little or no hopes of success in relation to a general change of men or measures, unless such insurrections can be excited as will induce A Foreign power to take an active part in favour of the Insurgents.—It may not be expedient for me to the Senate of Georgia until I shall have the pleasure of meeting you at Washington.—the fortifications will generally be compleated in Octobr. and I hope to have it in my power to enable you to give a satisfactory statement to Congress on that subject. from a report made by the best informed block builders at New York the expences as estimated would amount to almost one million of dollars, and I have been obliged to postpone the erection of the line of blocks & chains for farther concideration, and in the mean time I have directed Col Williams to make every possible exertion for compleeting the whole of the other works, as early as practicable. The smugling of flour & other provisions from every place where it can be done without detection is still practised, and cannot be effectually prevented without some small armed vessel.—
                  I am Sir with respectfull esteem your Huml. Sevt.
                  
                     H Dearborn 
                     
                  
               